In an ac*364tion, inter alia, for a judgment declaring that the defendant breached the parties’ contract and as a result the contract was properly terminated, the plaintiff appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), dated June 22, 2001, which denied its motion for summary judgment with leave to renew following the joinder of additional parties, and, sua sponte, directed joinder of those parties.
Ordered that on the Court’s own motion, the notice of appeal from so much of the order as, sua sponte, directed joinder of certain parties, is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Rockland County, for a determination of the plaintiffs motion for summary judgment on the merits.
In an action by the plaintiff-licensor against the defendant-licensee for breach of a communications site license agreement, the Supreme Court improperly concluded that sublicensees who maintained communications equipment on the plaintiffs property were necessary parties who should be joined as defendants pursuant to CPLR 1001 (a). Although the sublicensees may be affected by the outcome of the action, they will not be “inequitably affected,” as they possessed no rights independent of their contract with the licensee (see, CPLR 1001 [a]; Cohen v Brown, Harris, Stevens, 99 AD2d 732, affd 64 NY2d 728). Joinder is not necessary where “the interests of the non-joined party and a party who has been joined stand or fall together” (Matter of Doner v Comptroller of State of N. Y., 262 AD2d 750, 751 [internal quotation marks omitted]).
We note that, on remitittur, the Supreme Court, Rockland County, should also determine the defendant’s cross motion for summary judgment, which was filed in response to the plaintiffs motion. Santucci, J. P., Krausman, Luciano and Feuerstein, JJ., concur.